Exhibit 10.5


MEMBERSHIP INTEREST PLEDGE AGREEMENT
 
dated as of April 1 , 2014
 
by
 
SUMMER ENERGY, LLC
 
in favor of
 
DTE ENERGY TRADING, INC.
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS*

 

  Page
ARTICLE I DEFINITIONS
Section 1.01                       Definitions
Section 1.02                       UCC Terms
ARTICLE II THE SECURITY INTERESTS 
Section 2.01                       The Security Interests
Section 2.02                       Security for Obligations
Section 2.03                       Delivery of Pledged Collateral
Section 2.04                       Termination of Security Interests; Release of
Pledged Collateral
Section 2.05                       Security Interests Absolute
ARTICLE III REPRESENTATIONS AND WARRANTIES 
Section 3.01                       Contravention
Section 3.02                       Binding Effect
Section 3.03                       Title to Pledged Membership Interests
Section 3.04                       Pledged Membership Interests
Section 3.05                       Validity, Perfection and Priority of Security
Interests
Section 3.06                       Outstanding Shares
ARTICLE IV COVENANTS 
Section 4.01                       Filing; Further Assurances
Section 4.02                       Liens on Pledged Collateral
ARTICLE V DISTRIBUTIONS ON COLLATERAL; VOTING 
Section 5.01                       Right to Receive Distributions on Pledged
Collateral; Voting
Section 5.02                       Exercise of Voting Rights upon Event of
Default
ARTICLE VI GENERAL AUTHORITY; REMEDIES 
Section 6.01                       General Authority
Section 6.02                       UCC Rights
Section 6.03                       Application of Cash; Sale of Pledged
Collateral.
Section 6.04                       Rights of Purchasers
Section 6.05                       Securities Act, etc.
Section 6.06                       Other Rights of the Provider
Section 6.07                       Waiver and Estoppel.
Section 6.08                       Application of Moneys.
ARTICLE VII MISCELLANEOUS 
Section 7.01                       Notices
Section 7.02                       Waivers, Non-Exclusive Remedies
Section 7.03                       Expenses; Documentary Taxes
Section 7.04                       Successors and Assigns
Section 7.05                       Amendments and Waivers
Section 7.06                       Delivery and New York Law
Section 7.07                       Limitation by Law; Severability
Section 7.08                       Counterparts; Effectiveness 
Section 7.09                       Joint and Several Liability
Schedule I – List of Pledged Membership Interests
1
1
1
1
1
2
2
2
2
3
3
4
4
4
4
4
4
4
4
5
5
6
6
6
7
7
7
8
9
9
10
10
10
11
11
11
11
11
11
12
12


--------------------------------------------------------------------------------

 
*The Table of Contents is not a part of the Membership Interest Pledge
Agreement.
 

 
 

--------------------------------------------------------------------------------

 

MEMBERSHIP INTEREST PLEDGE AGREEMENT
 
THIS AGREEMENT (as amended, supplemented or modified from time to time, this
“Agreement”) is dated as of April 1, 2014 and is by Summer Holdings, Inc. (the
“Pledgor”), in favor of DTE ENERGY TRADING, INC., a Michigan corporation (the
“Provider”).
 
SUMMER ENERGY, LLC, a limited liability company (the “Client”), proposes to
enter into a Credit Agreement dated as of the date hereof with the Provider (as
the same may be amended, supplemented or modified from time to time, the “Credit
Agreement”).  In order to induce the Provider to enter into the Credit
Agreement, the Pledgor desires to enter into this Agreement.  Accordingly, the
parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01                      Definitions
 
As used herein, the term, “Base Agreement,” shall have the meaning set forth in
the Credit Agreement.  In addition, all other terms defined in the Credit
Agreement and not otherwise defined herein shall have, as used herein, the
respective meanings provided for therein.
 
Section 1.02                      UCC Terms
 
Unless otherwise defined herein, or unless the context otherwise requires, all
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York (the “UCC”) shall have the meanings therein stated.
 
ARTICLE II
THE SECURITY INTERESTS
 
Section 2.01                      The Security Interests
 
The Pledgor hereby pledges to the Provider, and grants to the Provider a
security interest in, the following (the “Pledged Collateral”):
 
(i)           the membership interests described on Schedule I hereto (the
“Pledged Membership Interests”), and all dividends, distributions, cash,
instruments and other property and proceeds from time to time received,
receivable or otherwise made upon or distributed in respect of or in exchange
for any or all of the Pledged Membership Interests;
 
(ii)           all additional membership interests of the Client from time to
time acquired by the Pledgor in any manner, and the certificates or documents
representing such additional membership interests, and all dividends,
distributions, cash, instruments and other property from time to time received,
receivable or otherwise made upon or distributed in respect of or in exchange
for any or all of such membership interests; and
 

 
 

--------------------------------------------------------------------------------

 

(iii)           to the extent not otherwise included in the foregoing, all cash
and non-cash proceeds thereof.
 
Section 2.02                      Security for Obligations
 
This Agreement secures the payment of: (i) all amounts now or hereafter payable
by the Client to the Provider on the Commodity Loans, (ii) all other obligations
or liabilities now or hereafter payable by the Client pursuant to the Credit
Agreement, (iii) all obligations and liabilities now or hereafter payable by the
Client under, arising out of or in connection with the Security Agreement, this
Agreement or any other Collateral Document and (iv) all other indebtedness,
obligations and liabilities of the Client to the Provider, now existing or
hereafter arising or incurred, whether or not evidenced by notes or other
instruments, and whether such indebtedness, obligations and liabilities are
direct or indirect, fixed or contingent, liquidated or unliquidated, due or to
become due, secured or unsecured, joint, several or joint and several, arising
out of or in connection the Base Agreement, the ISDA Master Agreement (as
defined in the Base Agreement) or any Purchase Contract (as defined in the Base
Agreement) (collectively, the “Obligations”).  The security interests granted by
this Agreement are granted as security only and shall not subject the Provider
to, or transfer or in any way affect or modify, any obligation or liability of
the Pledgor with respect to any of the Pledged Collateral or any transaction in
connection therewith.
 
Section 2.03                      Delivery of Pledged Collateral
 
All certificates or instruments representing or evidencing the Pledged
Collateral, if any, shall be delivered to and held by or on behalf of the
Provider pursuant hereto and shall be in suitable form for transfer by delivery,
or shall be accompanied by duly executed instruments of transfer or assignment
in blank, with signatures appropriately guaranteed, and accompanied in each case
by any required transfer tax stamps, all in form and substance satisfactory to
the Provider.  The Provider shall have the right, at any time in its discretion
and without notice to the Pledgor, to cause any or all of the Pledged Membership
Interests or other Pledged Collateral to be transferred of record into the name
of the Provider or its nominee.
 
Section 2.04                      Termination of Security Interests; Release of
Pledged Collateral
 
Upon the full, final and irrevocable payment and performance of all the
Obligations and the termination of the Commitments of the Provider under the
Credit Agreement, the security interests in the Pledged Collateral shall
terminate and all rights to the Pledged Collateral shall revert to the
Pledgor.  In addition, at any time and from time to time prior to such
termination of the security interests, the Provider may release any of the
Pledged Collateral.  Upon any such termination of the security interests or any
release of the Pledged Collateral, the Provider will, at the Pledgor’s expense,
execute and deliver to the Pledgor such documents as the Pledgor shall
reasonably request to evidence the termination of the security interests or the
release of the Pledged Collateral.  Any such documents shall be without recourse
to or warranty by the Provider.
 
Section 2.05                      Security Interests Absolute
 

 
2

--------------------------------------------------------------------------------

 

All rights of the Provider and security interests hereunder, and all obligations
of the Pledgor hereunder, shall be absolute and unconditional and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:
 
(i)           any extension, renewal, settlement, compromise, waiver or release
in respect of any Obligation, the Commodity Loans or any other document
evidencing or securing such Obligation, by operation of law or otherwise;
 
(ii)           any modification or amendment or supplement to the Credit
Agreement, the Commodity Loans or any other document evidencing or securing any
Obligation;
 
(iii)           any release, non-perfection or invalidity of any direct or
indirect security for any Obligation;
 
(iv)           any change in the existence, structure or ownership of the
Client, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Client or its assets or any resulting disallowance,
release or discharge of all or any portion of the Obligations;
 
(v)           the existence of any claim, set-off or other right which the
Pledgor may have at any time against the Client, the Provider or any other
entity or person, whether in connection herewith or any unrelated transactions;
provided, that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;
 
(vi)           any invalidity or unenforceability relating to or against the
Client for any reason of any Obligation, or any provision of applicable law or
regulation purporting to prohibit the payment by the Client of the Obligations;
 
(vii)           any failure by the Provider (a) to file or enforce a claim
against the Client or its estate (in a bankruptcy or other proceeding), (b) to
give notice of the existence, creation or incurring by the Client of any new or
additional indebtedness or obligation under or with respect to the Obligations,
(c) to commence any action against the Client, (d) to disclose to the Pledgor
any facts which the Provider may now or hereafter know with regard to the Client
or (e) to proceed with due diligence in the collection, protection or
realization upon any collateral securing the Obligations; or
 
(viii)           any other act or omission to act or delay of any kind by the
Client or the Provider or any other entity or person or any other circumstance
whatsoever which might, but for the provisions of this clause, constitute a
legal or equitable discharge of the Pledgor’s obligations hereunder.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
The Pledgor represents and warrants as follows:
 

 
3

--------------------------------------------------------------------------------

 

Section 3.01                      Contravention
 
The execution, delivery and performance by the Pledgor of this Agreement
requires no action by or in respect of, or filing with, any governmental
authority and do not contravene, or constitute (with or without the giving of
notice or lapse of time or both) a default under, any provision of applicable
law or of any agreement, judgment, injunction, order, decree or other instrument
binding upon or affecting the Pledgor or result in the creation or imposition of
any Lien (other than the Lien of this Agreement) upon any of its assets.
 
Section 3.02                      Binding Effect
 
This Agreement constitutes a valid and binding agreement of the Pledgor,
enforceable against the Pledgor in accordance with its terms, except as the
enforceability hereof may be limited by Bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and by equitable principles of general
applicability (regardless of whether such enforceability is considered in a
proceeding in equity or at law).
 
Section 3.03                      Title to Pledged Membership Interests
 
The Pledgor owns all of the Membership Interests free and clear of any Liens
other than the security interests granted hereby.
 
Section 3.04                      Pledged Membership Interests
 
All Pledged Membership Interests have been duly authorized and validly issued,
and are fully paid and non-assessable, and are subject to no options to purchase
or similar rights of any Person.  The Pledgor is not and will not become a party
to or otherwise bound by any agreement, other than this Agreement, which
restricts in any manner the rights of any present or future holder of any of the
Pledged Membership Interests with respect thereto.
 
Section 3.05                      Validity, Perfection and Priority of Security
Interests
 
Upon filing of a financing statement with the Secretary of State of Texas, the
Provider will have a valid and perfected security interest in the Pledged
Collateral subject to no prior Lien.  Except for such filing of the financing
statement, no registration, recordation or filing with any governmental
authority is required in connection with the execution or delivery of this
Agreement, or necessary for the validity or enforceability hereof or for the
perfection of the security interests of the Provider granted hereby.  The
Pledgor has not performed any acts which might prevent the Provider from
enforcing any of the terms and conditions of this Agreement or which would limit
the Provider in any such enforcement.
 
Section 3.06                      Outstanding Shares
 
The Pledged Membership Interests constitute 100% of the issued and outstanding
membership interests of the Client.
 
ARTICLE IV
COVENANTS
 

 
4

--------------------------------------------------------------------------------

 



The Pledgor agrees that so long as the Provider has any Commitment under the
Credit Agreement or any Obligation remains unpaid:
 
Section 4.01                      Filing; Further Assurances
 
The Pledgor will, at its expense and in such manner and form as the Provider may
require, execute, deliver, file and record any financing statement, specific
assignment or other paper and take any other action that may be necessary or
desirable, or that the Provider may request, in order to create, preserve,
perfect or validate the security interests granted hereby or to enable the
Provider to exercise and enforce its rights hereunder with respect to any of the
Pledged Collateral.  To the extent permitted by applicable law, the Pledgor
hereby authorizes the Provider to execute and file, in the name of the Pledgor
or otherwise, Uniform Commercial Code financing statements which the Provider in
its sole discretion may deem necessary or appropriate to further perfect the
security interests.
 
Section 4.02                      Liens on Pledged Collateral
 
The Pledgor will not sell or otherwise dispose of, or grant any option with
respect to, any of the Pledged Collateral or create or suffer to exist any Lien
(other than security interests in favor of the Provider) on any Pledged
Collateral.  The Pledgor agrees that it will cause the Client not to issue any
stock or other securities in addition to or in substitution for the Pledged
Membership Interests, except to the Pledgor, and the Pledgor will pledge
hereunder, immediately upon its acquisition (directly or indirectly) thereof,
any and all additional shares of stock or other securities of the Client.
 
ARTICLE V
DISTRIBUTIONS ON COLLATERAL; VOTING
 
Section 5.01                      Right to Receive Distributions on Pledged
Collateral; Voting
 
(a)      So long as no Event of Default shall have occurred and be continuing:
 
(i)           The Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Pledged Collateral or any part thereof
for any purpose not inconsistent with the terms of this Agreement, the Base
Agreement or the Credit Agreement; provided, however, that the Pledgor shall
give the Provider at least five days’ written notice of the manner in which it
intends to exercise, or the reasons for refraining from exercising, any such
right and the Pledgor shall not exercise or refrain from exercising any such
right if, in the Provider’s judgment, such action would have a material adverse
effect on the value of the Pledged Collateral or any part thereof.
 
(ii)           The Pledgor shall be entitled to receive and retain any and all
distributions, interest and other payments and distributions made upon or with
respect to the Pledged Collateral, provided, however, that (A) any and all
distributions and interest paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, any Pledged Collateral, (B) distributions paid
or payable in cash in respect of any Pledged
 

 
5

--------------------------------------------------------------------------------

 

Collateral in connection with a partial or total liquidation or dissolution or
in connection with a reduction of capital, capital surplus or paid-in-surplus,
and (C) paid, payable or otherwise distributed in respect of principal of, in
redemption of, or in exchange for, any Pledged Collateral, shall be, and shall
be forthwith delivered to the Provider to hold as, Pledged Collateral and shall,
if received by the Pledgor, be received in trust for the benefit of the
Provider, be segregated from the other property or funds of the Pledgor and be
forthwith delivered to the Provider as Pledged Collateral in the same form as so
received (with any necessary endorsement).
 
(iii)           The Provider shall execute and deliver (or cause to be executed
and delivered) to the Pledgor all such proxies, powers of attorney, consents,
ratifications and waivers and other instruments as the Pledgor may reasonably
request for the purpose of enabling the Pledgor to exercise the voting and other
rights which it is entitled to exercise pursuant to paragraph (i) above and to
receive the distributions or interest payments which it is authorized to receive
and retain pursuant to paragraph (ii) above.
 
(b)           Upon the occurrence and during the continuance of an Event of
Default:
 
(i)           All rights of the Pledgor to receive the distributions and
interest payments which it would otherwise be authorized to receive and retain
pursuant to Section 5.01(a)(ii) shall cease, and all such rights shall thereupon
become vested in the Provider which shall thereupon have the sole right to
receive and hold as Pledged Collateral such distributions and interest payments.
 
(ii)           All distributions and interest payments which are received by the
Pledgor contrary to the provisions of paragraph (i) of this Section 5.01(b)
shall be received in trust for the benefit of the Provider, shall be segregated
from other funds of the Pledgor and shall be forthwith paid over to the Provider
as Pledged Collateral in the same form as so received (with any necessary
endorsement).
 
Section 5.02                      Exercise of Voting Rights upon Event of
Default  Upon the occurrence and during the continuance of an Event of Default
and upon notice by the Provider to the Pledgor, all rights of the Pledgor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to Section 5.01(a)(i) shall cease, and all such
rights shall thereupon become vested in the Provider who shall thereupon have
the sole right to exercise such voting and other consensual rights.
 
ARTICLE VI
GENERAL AUTHORITY; REMEDIES
 
Section 6.01                      General Authority
 
The Pledgor hereby irrevocably appoints the Provider and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact, in the name of the Pledgor or its own name, for the sole use
and benefit of the Provider, but at the Pledgor’s expense, at any time and from
time to time, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to carry out the
terms of this Agreement and, without limiting the foregoing, the Pledgor hereby
gives the Provider the power and right on its behalf, without notice to or
further assent by the Pledgor to do the following:
 

 
6

--------------------------------------------------------------------------------

 
 
 
(i)           to receive, take, endorse, assign and deliver any and all checks,
notes, drafts, acceptances, documents and other negotiable and non-negotiable
instruments taken or received by the Pledgor as, or in connection with, the
Pledged Collateral;
 
(ii)           to demand, sue for, collect, receive and give acquittance for any
and all monies due or to become due upon or in connection with the Pledged
Collateral;
 
(iii)           to commence, settle, compromise, compound, prosecute, defend or
adjust any claim, suit, action or proceeding with respect to, or in connection
with, the Pledged Collateral;
 
(iv)           to sell, transfer, assign or otherwise deal in or with the
Pledged Collateral or any part thereof, as fully and effectually as if the
Provider were the absolute owner thereof; and
 
(v)           to do, at its option, but at the expense of the Pledgor, at any
time or from time to time, all acts and things which the Provider deems
necessary to protect or preserve the Pledged Collateral and to realize upon the
Pledged Collateral.
 
Section 6.02                      UCC Rights
 
If an Event of Default shall have occurred, the Provider may in addition to all
other rights and remedies granted to it in this Agreement and in any other
agreement securing, evidencing or relating to the Obligations, exercise (i) all
rights and remedies of a secured party under the UCC (whether or not in effect
in the jurisdiction where such rights are exercised) and (ii) all other rights
available to the Provider at law or equity.
 
Section 6.03                      Application of Cash; Sale of Pledged
Collateral.
 
(a)      The Pledgor expressly agrees that if an Event of Default shall occur
and be continuing, the Provider, without demand of performance or other demand
or notice of any kind (except the notice specified below of the time and place
of any public or private sale) to or upon the Pledgor or any other Person (all
of which demands and/or notices are hereby waived by the Pledgor), may forthwith
(i) apply the cash, if any, then held by it as Collateral as specified in
Section 6.08 and (ii) if there shall be no such cash or if such cash shall be
insufficient to pay the Obligations in full, to collect, receive, appropriate
and realize upon the Pledged Collateral, and/or sell, assign, give an option or
options to purchase or otherwise dispose of and deliver the Pledged Collateral
(or contract to do so) or any part thereof in one or more parcels (which need
not be in round lots) at public or private sale, at any office of the Provider
or elsewhere in such manner is commercially reasonable and, as the Provider may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk.  The Provider shall have the right upon any such public sale,
and, if the Pledged Collateral is of a type customarily sold in a recognized
market or is of a type which is the subject of widely distributed standard price
quotations, upon any such private sale or sales, to purchase the whole or any
part of the Pledged Collateral so sold,
 

 
7

--------------------------------------------------------------------------------

 

and thereafter to hold the same, absolutely and free from any right or claim of
any kind.  To the extent permitted by applicable law, the Pledgor waives all
claims, damages and demands against the Provider arising out of the foreclosure,
repossession, retention or sale of the Pledged Collateral.
 
(b)      Unless the Pledged Collateral threatens to decline speedily in value or
is of a type customarily sold on a recognized market, the Provider shall give
the Pledgor five days’ written notice of its intention to make any such public
or private sale or sale at a broker’s board or on a securities exchange.  Such
notice shall (i) in the case of a public sale, state the time and place fixed
for such sale, (ii) in the case of sale at a broker’s board or on a securities
exchange, state the board or exchange at which such sale is to be made and the
day on which the Pledged Collateral, or the portion thereof being sold, will
first be offered for sale and (iii) in the case of a private sale, state the day
after which such sale may be consummated.  The Provider shall not be obligated
to make any such sale pursuant to any such notice.  The Provider may adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the sale, and such sale may be made
at any time or place to which the same may be so adjourned.  In the case of any
sale of all or any part of the Pledged Collateral on credit or for future
delivery, the Pledged Collateral so sold may be retained by the Provider until
the selling price is paid by the purchaser thereof, but the Provider shall not
incur any liability in case of the failure of such purchaser to take up and pay
for the Pledged Collateral so sold and, in the case of such failure, such
Pledged Collateral may again be sold upon like notice.
 
Section 6.04                      Rights of Purchasers
 
Upon any sale of the Pledged Collateral (whether public or private), the
Provider shall have the right to deliver, assign and transfer to the purchaser
thereof the Pledged Collateral so sold.  Each purchaser (including the Provider)
at any such sale shall hold the Collateral so sold absolutely, free from any
claim or right of whatever kind, including any equity or right of redemption of
the Pledgor who, to the extent permitted by law, hereby specifically waives all
rights of redemption, including, without limitation, any right to redeem the
Pledged Collateral under the UCC, and any right to a judicial or other stay or
approval which it has or may have under any law now existing or hereafter
adopted.
 
Section 6.05                      Securities Act, etc.
 
In view of the position of the Pledgor in relation to the Pledged Securities, or
because of other present or future circumstances, a question may arise under the
Securities Act of 1933, as now or hereafter in effect, or any similar statute
hereafter enacted analogous in purpose or effect (such Act and any such similar
statute as from time to time in effect being herein called the “Federal
Securities Laws”) with respect to any disposition of the Pledged Collateral
permitted hereunder.  The Pledgor understands that compliance with the Federal
Securities Laws might very strictly limit the course of conduct of the Provider
if the Provider were to attempt to dispose of all or any part of the Pledged
Collateral, and might also limit the extent to which or the manner in which any
subsequent transferee of any Pledged Collateral could dispose of the
same.  Similarly, there may be other legal restrictions or limitations affecting
the Provider in any attempt to dispose of all or part of the Pledged Collateral
under applicable Blue Sky or other state securities laws or similar laws
analogous in purpose or effect.  Under applicable law, in the absence of an
 

 
8

--------------------------------------------------------------------------------

 

agreement to the contrary, the Provider may be held to have certain general
duties and obligations to the Pledgor to make some effort toward obtaining a
fair price even though the obligations of the Pledgor may be discharged or
reduced by the proceeds of a sale at a lesser price.  The Pledgor clearly
understands that the Provider is not to have any such general duty or obligation
to the Pledgor, and the Pledgor will not attempt to hold the Provider
responsible for selling all or any part of the Pledged Collateral at any
inadequate price even if the Provider shall accept the first offer received or
does not approach more than one possible purchaser.  Without limiting the
generality of the foregoing, the provisions of this Section would apply if, for
example, the Provider were to place all or any part of the Pledged Collateral
for private placement by an investment banking firm, or if such investment
Provider firm purchased all or any part of the Pledged Collateral for its own
account, or if the Provider placed all or any part of the Pledged Collateral
privately with a purchaser or purchasers.
 
Accordingly, the Pledgor expressly agrees that the Provider is authorized, in
connection with any sale of the Pledged Collateral, if it deems it advisable so
to do, (i) to restrict the prospective bidders on or purchasers of any of the
Pledged Collateral to a limited number of sophisticated investors who will
represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or sale of any of such
Pledged Collateral, (ii) to cause to be placed on certificates for any or all of
the Pledged Collateral or on any other securities pledged hereunder a legend to
the effect that such security has not been registered under the Federal
Securities Laws and may not be disposed of in violation of the provision of said
Federal Securities Laws and (iii) to impose such other limitations or conditions
in connection with any such sale as the Provider deems necessary or advisable in
order to comply with said Federal Securities Laws or any other law.  The Pledgor
covenants and agrees that it will execute and deliver such documents and take
such other action as the Provider deems necessary or advisable in order to
comply with said Federal Securities Laws or any other law.  The Pledgor
acknowledges and agrees that such limitations may result in prices and other
terms less favorable to the seller than if such limitations were not imposed,
and, notwithstanding such limitations, agrees that any such sale shall be deemed
to have been made in a commercially reasonable manner, it being the agreement of
the Pledgor and the Provider that the provisions of this Section 6.05 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Provider sells the Pledged Collateral.  The Provider shall under no obligation
to delay a sale of any Pledged Collateral for a period of time necessary to
permit the issuer of any securities contained therein to register such
securities under the Federal Securities Laws, or under applicable state
securities laws, even if the issuer would agree to it.
 
Section 6.06                      Other Rights of the Provider
 
The Provider (i) shall have the right and power to institute and maintain such
suits and proceedings as it may deem appropriate to protect and enforce the
rights vested in it by this Agreement and (ii) may proceed by suit or suits at
law or in equity to enforce such rights and to foreclose upon the Pledged
Collateral and to sell all, or from time to time, any of the Pledged Collateral
under the judgment or decree of a court of competent jurisdiction.
 
(a)      The Provider shall, to the extent permitted by applicable law, without
notice to the Pledgor or any party claiming through it, without regard to the
solvency or insolvency at such
 

 
9

--------------------------------------------------------------------------------

 

time of any Person then liable for the payment of any of the Obligations,
without regard to the then value of the Pledged Collateral and without requiring
any bond from any complainant in such proceedings, be entitled as a matter of
right to the appointment of a receiver or receivers (who may be the Provider) of
the Pledged Collateral or any part thereof, and of the profits, revenues and
other income thereof, pending such proceedings, with such powers as the court
making such appointment shall confer, and to the entry of an order directing
that the profits, revenues and other income of the property constituting the
whole or any part of the Pledged Collateral be segregated, sequestered and
impounded for the benefit of the Provider, and the Pledgor irrevocably consents
to the appointment of such receiver or receivers and to the entry of such order.
 
(b)      In no event shall the Provider have any duty to exercise any rights or
take any steps to preserve the rights of the Provider in the Pledged Collateral,
nor shall the Provider be liable to the Pledgor or any other Person for any loss
caused by the Provider’s failure to meet any obligation imposed by the
UCC.  Without limiting the foregoing, the Provider shall be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if the Pledged Collateral is accorded treatment
substantially equal to that which the Provider accords its own property, it
being understood that the Provider shall not have any duty or responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Pledged Collateral, whether
or not the Provider has or is deemed to have knowledge of such matters or (ii)
taking any necessary steps to preserve rights against any parties with respect
to any Pledged Collateral.
 
Section 6.07                      Waiver and Estoppel.
 
(a)      The Pledgor agrees, to the extent it may lawfully do so, that it will
not at any time in any manner whatsoever claim or take the benefit or advantage
of, any appraisal, valuation, stay, extension, moratorium, turnover or
redemption law, or any law permitting it to direct the order in which the
Pledged Collateral shall be sold, now or at any time hereafter in force which
may delay, prevent or otherwise affect the performance or enforcement of this
Agreement, and hereby waives all benefit or advantage of all such laws.  The
Pledgor covenants that it will not hinder, delay or impede the execution of any
power granted to the Provider in the Credit Agreement, the Base Agreement or
this Agreement.
 
(b)      The Pledgor, to the extent it may lawfully do so, on behalf of itself
and all who claim through or under it, including without limitation any and all
subsequent creditors, vendees, assignees and lienors, waives and releases all
rights to demand or to have any marshalling of the Pledged Collateral upon any
sale, whether made under any power of sale granted herein or pursuant to
judicial proceedings or under any foreclosure or any enforcement of this
Agreement, and consents and agrees that all of the Pledged Collateral may at any
such sale be offered and sold as an entirety.
 
(c)      The Pledgor waives, to the extent permitted by law, presentment,
demand, protest and any notice of any kind (except the notices expressly
required hereunder) in connection with this Agreement and any action taken by
the Provider with respect to the Pledged Collateral.  The Pledgor waives and
agrees not to assert any privileges which it may acquire under Section 9-112 of
the UCC.
 

 
10

--------------------------------------------------------------------------------

 

Section 6.08                      Application of Moneys.
 
The proceeds of any sale of, or other realization upon, all or any part of the
Pledged Collateral shall be applied by the Provider in the following order of
priority:
 
FIRST, to payment of the expenses of such sale or other realization, including
reasonable compensation to the Provider and its agents and counsel, and all
expenses, liabilities and advances incurred or made by the Provider, its agents
and counsel in connection therewith or in connection with the care, safekeeping
or otherwise of any or all of the Pledged Collateral, and any other unreimbursed
expenses for which the Provider is to be reimbursed pursuant to Section 7.03;
 
SECOND, to payment of the Obligations; and
 
FINALLY, any surplus then remaining shall be paid to the Pledgor, or its
successors or assigns, or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.


ARTICLE VII
MISCELLANEOUS
 
Section 7.01                      Notices
 
All notices, requests and other communications to any party hereunder shall be
in writing and shall be given to such party at its address set forth on the
signature page hereof, on the cover sheet of the Base Agreement, Exhibit 8 of
the Base Agreement or to such other address as such party may hereafter specify
for the purpose by notice to the other.  Each such notice, request or other
communication shall be effective (i) two days after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid
or (ii) if given by any other means, when delivered at the address specified in
this Section.  Rejection or refusal to accept, or the inability to deliver
because of a changed address of which no notice was given shall not affect the
validity of notice given in accordance with this Section.
 
Section 7.02                      Waivers, Non-Exclusive Remedies
 
No failure on the part of the Provider to exercise, and no delay in exercising,
no course of dealing with respect to, any right under this Agreement shall
operate as a waiver thereof; nor shall any single or partial exercise by the
Provider of any right under this Agreement preclude any other or further
exercise thereof or the exercise of any other right.  The rights of the Provider
under this Agreement are cumulative and are not exclusive of any other remedies
provided by law.
 
Section 7.03                      Expenses; Documentary Taxes
 
The Pledgor shall forthwith on demand pay all out-of-pocket expenses incurred by
the Provider, including fees and disbursements of its counsel and agents, in
connection with the preparation and administration of this Agreement or the
administration, sale or other disposition of the Pledged Collateral or the
preservation, protection or defense of the rights of the Provider in and
 

 
11

--------------------------------------------------------------------------------

 

to the Pledged Collateral.  The Pledgor shall forthwith pay on demand the amount
of any taxes which the Provider may have been required to pay by reason of the
security interests granted in the Pledged Collateral (including any applicable
transfer taxes) or to free any of the Pledged Collateral from the lien thereof.
 
Section 7.04                      Successors and Assigns
 
This Agreement is for the benefit of the Provider and its successors and
assigns, and in the event of an assignment of all or any of the Obligations, the
rights hereunder, to the extent applicable to the indebtedness so assigned, may
be transferred with such indebtedness.  This Agreement shall be binding upon the
Pledgor and its successors and assigns.
 
Section 7.05                      Amendments and Waivers
 
Any provision of this Agreement may be amended or waived, if, but only if, such
amendment or waiver is in writing and is signed by the Pledgor and the Provider.
 
Section 7.06                      Delivery and New York Law
 
THIS AGREEMENT HAS BEEN DELIVERED IN NEW YORK AND SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS
OTHERWISE REQUIRED BY MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT
REMEDIES PROVIDED BY THE LAWS OF ANY JURISDICTION OTHER THAN NEW YORK ARE
GOVERNED BY THE LAWS OF SUCH JURISDICTION.
 
Section 7.07                      Limitation by Law; Severability
 
All rights, remedies and powers provided in this Agreement may be exercised only
to the extent that the exercise thereof does not violate any applicable
provision of law, and all the provisions of this Agreement are intended to be
subject to all applicable mandatory provisions of law which may be controlling
and be limited to the extent necessary so that they will not render this
Agreement invalid, unenforceable in whole or in part, or not entitled to be
recorded, registered or filed under the provisions of any applicable law.
 
If any provision hereof is invalid and unenforceable in any jurisdiction, then,
to the fullest extent permitted by law, (i) the other provisions hereof shall
remain in full force and effect in such jurisdiction and shall be liberally
construed in favor of the Provider in order to carry out the intentions of the
parties hereto as nearly as may be possible; and (ii) the invalidity or
unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction.
 
Section 7.08                      Counterparts; Effectiveness
 
This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  This Agreement shall become effective when the
Provider shall have received counterparts hereof signed by itself and the
Pledgor.
 

 
12

--------------------------------------------------------------------------------

 

Section 7.09                      Joint and Several Liability  The obligations
hereunder of the persons constituting the Pledgor shall be joint and several.
 

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
PLEDGOR:




/s/ Neil Leibman                                                                
Name:  Summer Holdings, Inc.
Address:800 Bering Dr., Suite 260
Houston, TX  77057












PROVIDER:


DTE ENERGY TRADING, INC.


By: /s/ Michael
Hunt                                                                
Name: Michael
Hunt                                                                
Title: President                                                      
4/23/2014

 
14

--------------------------------------------------------------------------------

 

Schedule I






Pledged Membership Interests
         
 
Issuer
State of Formation
   
Number of Membership Units
Summer Holdings, Inc.
Texas
   
100 percent
                   




 
15

--------------------------------------------------------------------------------

 
